Exhibit 10.28
 
 
BRAZIL MINERALS, INC.
155 North Lake Avenue, Suite 800
Pasadena, California 91101
 
December 28, 2015
 
Dear Mr. Khowong:


Reference is made to:


i)
the Stock Purchase Agreement (“SPA”) between you and Brazil Minerals, Inc.
(“BMIX”) and you from August 10, 2015, in which you purchased 150,000,000 common
shares of BMIX common stock (“SPA #1”);



ii)
the SPA between you and BMIX from September 23, 2015, in which you purchased
450,000,000 common shares of BMIX common stock (“SPA #2”);



iii)
the SPA between you and BMIX from October 26, 2015, in which you purchased
400,000,000 common shares of BMIX common stock for $30,000 (“SPA #3”);



By adding the number of shares that you purchased in SPA#1, SPA#2, and SPA#3, we
arrive at a total of 1,000,000,000 common shares of BMIX.


In connection with your new investment of $30,000 being funded today, you have
agreed to the exchange of the 1,000,000,000 shares of common stock for 200,000
shares of Series C Convertible Preferred Stock of BMIX (“Preferred C”).


Immediately upon the filing with the Nevada Secretary of State of the
Certificate of Designations, Preferences and Rights of the Series C Convertible
Preferred Stock of BMIX, a copy of which is attached hereto as Exhibit A, BMIX
shall issue to you a certificate for 200,000 shares of its Series C Preferred
Stock.


Please acknowledge your agreement with the foregoing by signing a copy of this
letter in the space indicated below and returning the signed copy to BMIX.


Very truly yours,
BRAZIL MINERALS, INC.


By: /s/ Marc Fogassa
       Marc Fogassa, Chief Executive Officer


AGREED TO:
 
/s/  Benjamin Khowong             
  Benjamin Khowong
 
 
 
 
 
 
 
Exhibit 10.28 -- Page 1

--------------------------------------------------------------------------------